Title: From Thomas Jefferson to George Jefferson, 28 April 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington. Apr. 28. 05.
                  
                  Your favor of the 23d. is recieved & I now return you mr Peyton’s order accepted payable the first week of August. this I presume will make only the week’s odds with you, while it makes a month’s odds with me, as I settle & pay the first week of every month for the whole month. considerable paiments for the beginning of July render an anticipation then not convenient. Affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               